DETAILED ACTION
Response to Amendment
In the amendment dated 7/28/22, the following has occurred: Claim 1 has been amended.
The objection to the title has been withdrawn in response to the amendment to the title.
Claims 1-13 are pending.  Claims 1-12 are examined in this office action.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 7/28/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claims 1-5, 7-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by foreign reference, WO 2011138156 (hereinafter, WO’156; relying on attached translation).
As to Claim 1:
	WO’156 discloses a battery module with a plurality of battery cells (201), the battery module (1) comprising
	a first temperature control member (4) and second temperature control member (3), which are connected together directly thermally conductively in places (Fig. 3), wherein the plurality of battery cells (201) is connected directly thermally conductively with the second temperature control member (3, Fig. 3), and at least one switchably configured Peltier element (5), which is connected thermally conductively with the first temperature control member (4) and the second temperature control member (3), is arranged between the first temperature control member (4) and the second temperature control member (3), 
	characterized in that 
a control device (page 5, control device) is configured to depending on ambient conditions of the plurality of battery cells drive the at least one Peltier element (5) in such a way that, when switched on, the at least one Peltier element (5) transfers heat from the second temperature control member (4) to the first temperature control member (3) when the ambient conditions are in a first state and transfers heat from the first temperature control member (3) to the second temperature control member (4) (see “… arrangement of Fig. 6, heat exchanger is realized using corresponding Peltier elements… a bypass is further based on two valves 12 provided on the left and right sides… In the closed position of the valves 12, a cooling of energy storage… is carried out via the two described cooling circuits with energized Peltier elements…”, Page 11 – it is noted that the Peltier element is already configured to heat or cool depending on the current direction that runs through it.  Thus, the control device if needed could allow the Peltier element to run the other direction as to heat up the batteries by running the heat direction toward the batteries instead of away from the batteries.  In other words, it is contended that the opposite direction is inherent in the structure of the Peltier element and the control device and this allows the temperature to run in either direction).

    PNG
    media_image1.png
    870
    1114
    media_image1.png
    Greyscale

As to Claim 2:
	WO’156 discloses the first temperature control member (4) has a first temperature control compartment (3) configured for flow through by temperature control fluid (see “… cooling circuit is against indicated by corresponding arrows P and now runs over the upper heat sink 4 towards a recooler…”, Page 11, Fig. 3).  
As to Claim 3:
	WO’156 discloses the second temperature control member (3) has a second temperature control compartment (3) configured such that temperature control fluid can flow through the second temperature control compartment (3), and a region (see arrow below) through which temperature control fluid cannot flow is connected directly thermally conductively with the at least one Peltier element (5) (see “heat sink 3… in the form of a liquid heat sink… cooling circuit… arrows P…”, Page 11, Fig. 3).  

    PNG
    media_image2.png
    475
    997
    media_image2.png
    Greyscale

As to Claim 4:
	WO’156 discloses the battery module (1) has a valve element (12) which regulates flow through the second temperature control compartment (3, Fig. 3), 
the control device (control device) is further configured to drive the valve element (12) in such a way that, when closed (see “… closed position of the valves 12…”, Page 11, Fig. 6), the valve element (12) prevents flow through the second temperature control compartment (3) and, when open, allows flow through the second temperature control compartment (3, see “… opened, so that only a single cooling circuit with bridging the two heat sinks 3 and 4…”, Page 11, Fig. 6).
As to Claim 5:
	WO’156 discloses the first temperature control compartment (4) and the second temperature control compartment (3) are connected in a fluid conducting manner (see “… cooling circuit is against indicated by corresponding arrows P and now runs over the upper heat sink 4 towards a recooler…”, Page 11, Fig. 3).  
As to Claim 7:
	WO’156 discloses the battery module (1) comprises a housing (2), wherein the housing (2) forms the first temperature control member (4) at least in part.  

    PNG
    media_image3.png
    540
    1162
    media_image3.png
    Greyscale

As to Claim 8:
	WO’156 discloses the second temperature control member (3) comprises two metallic plates (see “heat sink in the form of a metal plate, aluminum…”, Page 11, Fig. 3 – note that the body of the heat sink is the fluid flow path, so the upper and lower plates are formed of the metallic plates) bonded together to form the second temperature control compartment (3).  
As to Claim 10:
	WO’156 discloses at least one first thermally conductive compensating element (7, 8 – intermediate layer with high thermal conductivity) is arranged between the first temperature control member (4) and the second temperature control member (3) (Page 11), 
at least one second thermally conductive compensating element is arranged between the plurality of battery cells (2) and the second temperature control member (4) (intermediate layer 6… god thermal conductivity…” Page 6), and/or 
at least one third thermally conductive compensating element (7, 8 – intermediate layer with high thermal conductivity) is arranged between the at least one Peltier element (5) and the first temperature control member (4) and/or the second temperature control member (3) (page 11).  

    PNG
    media_image3.png
    540
    1162
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    388
    412
    media_image4.png
    Greyscale

As to Claim 11:
	WO’156 discloses the temperature control fluid is a temperature control liquid (suitable coolant, such as water…”, Page 6).  
As to Claim 12:
	WO’156 discloses the two metallic sheets are aluminum plates (see “heat sink in the form of a metal plate, aluminum…”, Page 11, Fig. 3 – note that the body of the heat sink is the fluid flow path, so the upper and lower plates are formed of the metallic plates).  

Claim Rejections - 35 USC § 102/103
Claims 1-5, 7-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2011138156, as applied above, or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2011138156 in view of Yang et al., US 20060028182 (hereinafter, Yang).
As to Claim 1:
	WO’156 discloses a battery module with a plurality of battery cells (201), the battery module (1) comprising
	a first temperature control member (4) and second temperature control member (3), which are connected together directly thermally conductively in places (Fig. 3), wherein the plurality of battery cells (201) is connected directly thermally conductively with the second temperature control member (3, Fig. 3), and at least one switchably configured Peltier element (5), which is connected thermally conductively with the first temperature control member (4) and the second temperature control member (3), is arranged between the first temperature control member (4) and the second temperature control member (3), 
	characterized in that 
a control device (page 5, control device) is configured to depending on ambient conditions of the plurality of battery cells drive the at least one Peltier element (5) in such a way that, when switched on, the at least one Peltier element (5) transfers heat from the second temperature control member (4) to the first temperature control member (3) when the ambient conditions are in a first state and transfers heat from the first temperature control member (3) to the second temperature control member (4) (see “… arrangement of Fig. 6, heat exchanger is realized using corresponding Peltier elements… a bypass is further based on two valves 12 provided on the left and right sides… In the closed position of the valves 12, a cooling of energy storage… is carried out via the two described cooling circuits with energized Peltier elements…”, Page 11 – it is noted that the Peltier element is already configured to heat or cool depending on the current direction that runs through it.  Thus, the control device if needed could allow the Peltier element to run the other direction as to heat up the batteries by running the heat direction toward the batteries instead of away from the batteries.  In other words, it is contended that the opposite direction is inherent in the structure of the Peltier element and the control device and this allows the temperature to run in either direction).


    PNG
    media_image1.png
    870
    1114
    media_image1.png
    Greyscale

	In the alternative, WO’156 only discloses the peliter cooling the battery in one direction but does not specifically disclose heating the battery in the other direction.
	In the same field of endeavor, Yang also discloses a battery that is being cooled by a Peltier circuit 42/44 by a control device (Fig. 1-3, [0014]) similar to that of WO’156.  Yang further discloses that the controller is capable of changing the direction of electrical current of electrical current through the Peltier circuit of the device in order to heat or cool the battery depending on the desired temperature of the battery 38 [0014], Fig. 1-3).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a step of cooling or heating the battery by changing the electric current through the Peliter of WO’156 as taught by Yang in order to heat or cool the battery depending on the desired temperature of the battery 38 [0014], Fig. 1-3).
As to Claim 2:
	WO’156 discloses the first temperature control member (4) has a first temperature control compartment (3) configured for flow through by temperature control fluid (see “… cooling circuit is against indicated by corresponding arrows P and now runs over the upper heat sink 4 towards a recooler…”, Page 11, Fig. 3).  
As to Claim 3:
	WO’156 discloses the second temperature control member (3) has a second temperature control compartment (3) configured such that temperature control fluid can flow through the second temperature control compartment (3), and a region (see arrow below) through which temperature control fluid cannot flow is connected directly thermally conductively with the at least one Peltier element (5) (see “heat sink 3… in the form of a liquid heat sink… cooling circuit… arrows P…”, Page 11, Fig. 3).  

    PNG
    media_image2.png
    475
    997
    media_image2.png
    Greyscale

As to Claim 4:
	WO’156 discloses the battery module (1) has a valve element (12) which regulates flow through the second temperature control compartment (3, Fig. 3), 
the control device (control device) is further configured to drive the valve element (12) in such a way that, when closed (see “… closed position of the valves 12…”, Page 11, Fig. 6), the valve element (12) prevents flow through the second temperature control compartment (3) and, when open, allows flow through the second temperature control compartment (3, see “… opened, so that only a single cooling circuit with bridging the two heat sinks 3 and 4…”, Page 11, Fig. 6).
As to Claim 5:
	WO’156 discloses the first temperature control compartment (4) and the second temperature control compartment (3) are connected in a fluid conducting manner (see “… cooling circuit is against indicated by corresponding arrows P and now runs over the upper heat sink 4 towards a recooler…”, Page 11, Fig. 3).  
As to Claim 7:
	WO’156 discloses the battery module (1) comprises a housing (2), wherein the housing (2) forms the first temperature control member (4) at least in part.  

    PNG
    media_image3.png
    540
    1162
    media_image3.png
    Greyscale

As to Claim 8:
	WO’156 discloses the second temperature control member (3) comprises two metallic plates (see “heat sink in the form of a metal plate, aluminum…”, Page 11, Fig. 3 – note that the body of the heat sink is the fluid flow path, so the upper and lower plates are formed of the metallic plates) bonded together to form the second temperature control compartment (3).  
As to Claim 10:
	WO’156 discloses at least one first thermally conductive compensating element (7, 8 – intermediate layer with high thermal conductivity) is arranged between the first temperature control member (4) and the second temperature control member (3) (Page 11), 
at least one second thermally conductive compensating element is arranged between the plurality of battery cells (2) and the second temperature control member (4) (intermediate layer 6… god thermal conductivity…” Page 6), and/or 
at least one third thermally conductive compensating element (7, 8 – intermediate layer with high thermal conductivity) is arranged between the at least one Peltier element (5) and the first temperature control member (4) and/or the second temperature control member (3) (page 11).  

    PNG
    media_image3.png
    540
    1162
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    388
    412
    media_image4.png
    Greyscale

As to Claim 11:
	WO’156 discloses the temperature control fluid is a temperature control liquid (suitable coolant, such as water…”, Page 6).  
As to Claim 12:
	WO’156 discloses the two metallic sheets are aluminum plates (see “heat sink in the form of a metal plate, aluminum…”, Page 11, Fig. 3 – note that the body of the heat sink is the fluid flow path, so the upper and lower plates are formed of the metallic plates).  

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011138156 (hereinafter, WO’156; relying on attached translation), as applied to Claim 5 above, and further in view of Nishimura et al., US 20160351978 (hereinafter, Nishimura).
	WO’156 discloses the first temperature control compartment (4) forms a flow compartment (71), wherein an inlet (Fig. 3) of the first flow compartment (4) is connected in flow-conducting manner with an outlet (Fig. 3) of the second temperature control compartment (8).  

    PNG
    media_image3.png
    540
    1162
    media_image3.png
    Greyscale

	In the same field of endeavor, Nishimura also discloses a battery pack having a flow passage structure involving valve and duct body (Abstract, [0052]) similar to that of WO’156.  Nishimura further discloses that the valve can be opened or close as to route the fluid passage to a different path of the structure that is separated from the other path which allows the fluid to be used in other part of the battery pack [0052, 0055].

    PNG
    media_image5.png
    830
    1136
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    788
    784
    media_image6.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate duct body structure as taught by Nishimura to the battery system of WO’156 as to allow the fluid to be used in other part of the battery system [0052, 0055].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011138156 (hereinafter, WO’156; relying on attached translation), as applied to Claim 1 above, and further in view of foreign reference, CN 1099808317 (hereinafter, CN’317).
WO’156 discloses the second temperature control member (4) having the Peltier element (5) adjacent to it, but it does not disclose a recess where the Peltier element resided in.
In the same field of endeavor, CN’317 also discloses a battery system having a vacuum package (502) with heat transfer sheet 102 that is placed adjacent to the micro-channel liquid cooling plate (page 6) similar to that of WO’156.  CN’317 further discloses that the heat conducting plate 102 is placed in a recess where the flow path flows around the plate 102 as shown in Figure 3 (Page 4 and 6).     

    PNG
    media_image7.png
    504
    429
    media_image7.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate recess structure within the fluid channel cooling plate of WO’156 as to accommodate the Peltier or thermal conducting plate as taught by CN’317 as to form a tight and compact cooling system for the battery module (Fig. 3, Page 4, 6). 

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive.
Applicant’s main contention is that the prior arts do not disclose the newly added limitation.  As explained above, WO’156 discloses a control device (page 5, control device) is configured to depending on ambient conditions of the plurality of battery cells drive the at least one Peltier element (5) in such a way that, when switched on, the at least one Peltier element (5) transfers heat from the second temperature control member (4) to the first temperature control member (3) when the ambient conditions are in a first state and transfers heat from the first temperature control member (3) to the second temperature control member (4) (see “… arrangement of Fig. 6, heat exchanger is realized using corresponding Peltier elements… a bypass is further based on two valves 12 provided on the left and right sides… In the closed position of the valves 12, a cooling of energy storage… is carried out via the two described cooling circuits with energized Peltier elements…”, Page 11 – it is noted that the Peltier element is already configured to heat or cool depending on the current direction that runs through it.  Thus, the control device if needed could allow the Peltier element to run the other direction as to heat up the batteries by running the heat direction toward the batteries instead of away from the batteries.  In other words, it is contended that the opposite direction is inherent in the structure of the Peltier element and the control device and this allows the temperature to run in either direction).


    PNG
    media_image1.png
    870
    1114
    media_image1.png
    Greyscale

	In the alternative, WO’156 only discloses the peliter cooling the battery in one direction but does not specifically disclose heating the battery in the other direction.
	In the same field of endeavor, Yang also discloses a battery that is being cooled by a Peltier circuit 42/44 by a control device (Fig. 1-3, [0014]) similar to that of WO’156.  Yang further discloses that the controller is capable of changing the direction of electrical current of electrical current through the Peltier circuit of the device in order to heat or cool the battery depending on the desired temperature of the battery 38 [0014], Fig. 1-3).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a step of cooling or heating the battery by changing the electric current through the Peltier of WO’156 as taught by Yang in order to heat or cool the battery depending on the desired temperature of the battery 38 [0014], Fig. 1-3).
For the reasons above, applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723